Citation Nr: 0810879	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-28 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
residuals of a hysterectomy.  

In February 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
submitted additional evidence.  She also waived initial RO 
consideration of the recently submitted evidence.  38 C.F.R. 
§ 20.1304(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for residuals of a 
hysterectomy.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran testified during the February 2008 hearing that 
she experienced heavy menstrual cycles during her military 
service.  She explained that she endured blood clots, 
cramping, heavy bleeding between her menstrual cycles, and 
lower back pain, which caused her to undergo cryotherapy.  
The veteran stated that she went to sick call only once for 
her condition, but voiced her complaints repeatedly during 
each physical examination.  She further added that after the 
surgery, she continued to exhibit similar symptoms regarding 
her menstrual cycles.  In February 1982, the veteran 
underwent a hysterectomy, and thereafter, was placed on 
hormone therapy.  The veteran contends that her hysterectomy 
is attributable to her active military service.  

Review of the veteran's service medical records reflect 
complaints and treatment for symptoms associated with the 
veteran's menstrual cycle.  In June 1975, routine Pap smear 
results indicated a normal cervix, uterus, and adnexa.  The 
overall examination was normal, but it was noted that there 
was marked acute inflammation.  Repeat testing was 
recommended after the inflammation resolved.  In January 
1976, the veteran reported to sick call for complaints of 
frequent bleeding between periods.  Upon examination of the 
veteran, the physician diagnosed the veteran with febrile 
cervix.  The physician also stated that the bleeding was 
secondary to the febrile cervix, often seen with birth 
control pills.  The follow-up Pap smear test was completed in 
January 1976, and cytology examination results exhibited a 
normal, but eroded cervix, normal uterus, and normal adnexa.  
The Pap smear was negative for progesterone effect, 
granulocytes, histiocytes, erythrocytes, and trichomonas.  
However, in February 1976, the veteran underwent cryotherapy 
for bleeding after results from a triple biopsy showed 
evidence of endometriosis.  After the surgery, the veteran 
returned to sick call in May 1976 with no signs of abnormal 
vaginal bleeding.  Similarly, Pap smear testing in March 1977 
and January 1978 showed a normal cervix, uterus, and adnexa.  
Prior to discharge, the veteran reported on her April 1977 
report of medical history as having or had been treated for a 
female disorder.  

After discharge from service, post service medical records 
show that the veteran underwent a complete abdominal 
hysterectomy in February 1982, due to a ruptured cyst on her 
fallopian tubes.  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of her 
claimed disability.  See 38 U.S.C.A. § 5103A (West 2002).  
There remains some question as to whether the veteran's 
hysterectomy was due to any disorder or event from service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development is necessary.  
Accordingly, the case is REMANDED for the following action:  

1.  Afford the veteran a VA gynecological 
examination to determine whether there is 
a causal nexus between her hysterectomy 
and residuals thereof, and her military 
service.  All indicated tests and studies 
should be conducted, and all findings 
described in detail.  The claims file 
must be made available to the examiner 
for review.  The examiner must identify 
any current disability related to her 
hysterectomy, and for any disability 
present, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that the veteran's current 
disability is related to her active 
military service.  If there is no 
disability present, the examiner should 
state so.  The rationale for any 
conclusion reached should be provided.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



